DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/18/2022 has been entered.
The objections over the Drawings pertaining to the limitations of Claim 19, 22, 27, 29, 32, and 37 presented in the Office Action mailed 6/30/2022 have been withdrawn based on the amendment filed 11/18/2022.  However, the examiner notes that the objections regarding the limitations of Claims 25, 26, 33, and 34 have not, and further objections over the Drawings based on the amendments filed 11/18/2022 are presented below.
The objections over the Specification presented in the Office Action mailed 6/30/2022 have not been fully overcome based on the amendment filed 11/18/2022.  Further discussion is provided below.
The objections over the Claims presented in the Office Action mailed 6/30/2022 have been overcome based on the amendment filed 11/18/2022. 
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 6/30/2022 have been withdrawn based on the amendment filed 11/18/2022.  
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 6/30/2022 pertaining to the limitations of Claims 19, 20, 22, the dependency of Claim 25, 32, 34, 35, and 37, have been withdrawn based on the amendment filed 11/18/2022.  However, the rejection pertaining to the limitation of Claim 25 has not been withdrawn based on the amendment filed 11/18/2022.  The examiner notes that new rejections under 35 U.S.C. 112(b) based on the amendment filed 11/18/2022 are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angled leg portion, and the first portion disposed generally co-planar with the retained portion and a second portion disposed at an angle to the first portion of Claim 19 lines 11-14, the second conductor extending generally co-linearly with the angled leg and the angled leg including the angled leg portion of Claim 25 lines 1-3, the line on which the first and second support legs extend being generally normal to a line on which the second conductor and angled leg are disposed of Claim 26 lines 1-3, the angled leg that extends generally colinearly with the second conductor, first support leg, and second support leg of Claim 33 lines 2-3, the second conductor, angled leg, first support leg, and second support leg are unilaterally formed from a single sheet of conductive metal of Claim 34 lines 3-4, the angled leg portion, and the first portion disposed generally co-planar with the retained portion and a second portion disposed at an angle to the first portion of Claim 36 lines 14-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities:
The Specification utilizes multiple terms for the same part.  For example, the amendments to the Specification filed 11/18/2022 refer to reference number [162] as each of “a first conductive leg”, “first conductor”, “first conductor leg”, “second conductor” (see replacement paragraph 38), “a first leg conductive (see replacement paragraph 60), “the second switch conductor”, “the first leg” of the switch (see replacement paragraph 76), “first switch conductor” (see Specification paragraph 75). However, the meaning of every term used in the claims should be apparent from the descriptive portion of the Specification with clear disclosure as to its import.  See MPEP 608.01(o).  Additionally, the Specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms, and correspondence between the Specification and Claims is required by 37 C.F. R. 1.175(d)(1).  See MPEP 2173.03.  Due to the high number of and various inconsistent terms used for referring to reference number [162], and particularly the conflicting terms such as “first conductor” and “second conductor”, the Specification does not allow the examiner and public to clearly ascertain the meaning of the claim terms.  Furthermore, the applicant in the Remarks filed 11/18/2022 has pointed to reference number [172] as being the “angled portion”, “angled distal end”, “outwardly disposed angled portion”, “angled leg”, and “actuator leg” (see Remarks page 2 item III(2)).  The examiner notes that the Specification discusses the reference number [172] as the “second end portion” and the “distal end” in paragraph 62, the “outwardly disposed angled portion”, “distal end”, and “angled portion” in paragraph 71, “outwardly disposed portion of the second leg”, “outwardly disposed angled portion of the second leg” in paragraph 73, and “actuator leg” in paragraph 75.  Due to the variety of phrasings for reference number [172], it is unclear as to how this portion relates to the terminology used in the Claims (e.g., whether part of this reference number [172] is intended to be the angled leg portion of at least Claims 19 and 36, the first portion or second portion of the angled leg portion of Claims 19 and 36, or the angled leg of Claims 25 and 26, or the angled leg of Claims 33 and 34).  For example, is the angled leg portion intended to be only portion [172]?  Or include part of [170] extending beyond portion [174]?  Or another portion?
The amendment to the Specification as filed 11/18/2022 includes a replacement to paragraph 38 which appears to be incorrect, and perhaps intends to amend paragraph 88.  The applicant is encouraged to review the intended amendments to the Specification for accuracy. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 19 line 11 refers to a first portion of the angled leg portion and Claim 19 line 12 refers to a second portion of the angled leg portion.  The Specification does not include language referring to a first and second portion of an angled leg portion, and it is unclear as to how these portions relate to the angled second deforming leg [170].
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 20, 25-28, 33-34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 20, lines 2-3 recite the limitation “the retained portion that surrounds the deformable portion”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation to refer to the retained portion, such that the retained portion surrounds the deformable portion and is separated from the deformable portion by an annular boundary.  The applicant is encouraged to clarify in the claim language the intended retained portion or portions.
With regards to Claim 25 and claims depending therefrom, Claim 25 line 2 recites the limitation “the angled leg”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, Claim 25 lines 2-3 recite the limitation “wherein the angled leg includes the angled leg portion”.  Therefore, it is unclear as to how the angled leg relates to the angled leg portion, particularly the first portion and second portion of the angled leg portion of Claim 19 lines 11-14.
With regards to Claims 33 and 34, Claim 33 line 2 recites the limitation “the angled leg”.  There is insufficient antecedent basis for this limitation in the claim language.  It is unclear as to whether “the angled leg” is intended to refer to “the angled leg portion” of Claim19 lines 11-14 and the angled leg portion extends generally colinearly with the second conductor, first support leg, and second support leg, or whether a further angled leg is intended to be included which extends generally colinearly with the second conductor, a first support leg, and a second support leg, or whether another arrangement is intended.  For the purpose of examination, the examiner understands this limitation such that the switch member includes a second conductor and an additional angled leg that extends colinearly with the second conductor, first support leg, and second support leg.  The applicant is encouraged to clarify in the claim language the intended element or structure extending generally colinearly with the second conductor, first support leg, and second support leg.
With regards to Claim 36 and claims depending therefrom, Claim 36 lines 12-13 recites the limitation “the sheet-like terminal engaging central portion includes a deformable portion”.  There is insufficient antecedent basis for the phrasing “the sheet-like terminal engaging central portion”.  Furthermore, it is unclear as to whether this is intended to refer to the sheet-like terminal engaging deformable portion, or whether it is intended to be a further structure of the switch, and whether the deformable portion of “the sheet-like terminal engaging central portion” is intended to be the same as the “sheet-like terminal engaging deformable portion” or whether it is intended to be a further deformable portion of the further structure.  For the purpose of examination, the examiner understands this limitation to intend to refer to the same portions of Claim 36 line 10 and not further limit the claim scope.  The applicant is encouraged to clarify in the claim language the intended structure of the switch and include consistent language for clarity.

Allowable Subject Matter
Claims 19, 24, 29-31, and 35 are allowed.
The following is an examiner' s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest a maintained switch for use with an electrical device having an electrically powered member and a power source having a first terminal and a second terminal, the switch being movable between a maintained "on" position and a maintained "off” position, the switch comprising a first conductor configured for being coupled to the first terminal and the electrically powered member, a switch member configured for being coupled to the second terminal and including a sheet-like terminal engaging central portion including a deformable portion, and a retained portion, an angled leg portion having a first portion disposed generally co-planar with the retained portion and a second portion disposed at an angle to the first portion and being configured such that pressing on the angled leg portion moves the deformable portion between a contacting position and a non-contacting position, in the contacting position the deformable portion contacts the second terminal of the power source and in the non-contacting position the deformable portion is spatially separated from and not in contact with the second terminal of the power source, as specifically called for in the claimed combinations.
The closest prior art, Tilse (EP 395779) does not disclose a maintained "on" position and a maintained "off” position, and the angled leg portion second portion being configured such that pressing on the angled leg portion moves the deformable portion between a contacting position and a non-contacting position as required by the claim and there is no motivation absent the applicant' s own disclosure to modify the Tilse reference in the manner required by the claims.
While a switch having a first conductor coupling to a first terminal of a power supply, a switch member coupling to the second terminal of the power supply and having a switch member with sheet-like terminal engaging central portion with deformable portion, a retained portion, and an angled leg portion, the deformable portion being moved between a contact and non-contact position with the second terminal is known in the art, and utilizing a maintained on and off switch is known in the art, the combination of the switch being movable between a maintained "on" position and a maintained "off” position, and an angled leg portion having a first portion disposed generally co-planar with the retained portion and a second portion disposed at an angle to the first portion and being configured such that pressing on the angled leg portion moves the deformable portion between a contacting position and a non-contacting position is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims  20, 25-28, and 33-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 36-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regards to Claim 36, the prior art of record fails to disclose or fairly suggest a maintained switch being movable between a maintained "on” position and a maintained "off”' position, an angled leg portion having a first portion disposed generally co-planar with the retained portion and a second portion disposed at an angle to the first portion and being configured such that pressing on the angled leg portion moves the deformable portion between a contact position and a non-contacting position, in combination with the remaining limitations of independent Claim 36. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
With regards to the applicant’s response to the Drawing Objections (3) pertaining to the limitation of Claim 25, the examiner notes that the line along which the second conductor extends and the line along which the  angled leg extends are not shown in Figure 6, and it is unclear as to what reference number [170] is directed to (for example, in Figure 6 it appears that reference number [170] points to the curved portion between [174] and [188] along the peripheral edge of the switch), and to the boundaries of reference number [170].  It is further unclear as to what structural element reference number [162] is directed to (for example, reference number [162] appears to be directed to the curved edge of the switch extending between portions [165] and [188]), and to the boundaries of [162].  The examiner notes that the Drawings should be clearly labeled to distinguish the structural elements recited in the claims and supported clearly in the Specification.
With regards to the applicant’s response to the Drawing Objections (4) pertaining to the limitation of Claim 26, the examiner notes that the line along which the second conductor and angled leg are disposed is not shown in Figure 6, and the line on which the first and second support legs extend is not shown in Figure 6. Furthermore, as discussed above, and it is unclear as to what reference number [170] is directed to (for example, in Figure 6 it appears that reference number [170] points to the curved portion between [174] and [188] along the peripheral edge of the switch), and to the boundaries of reference number [170].  It is further unclear as to what structural element reference number [162] is directed to (for example, reference number [162] appears to be directed to the curved edge of the switch extending between portions [165] and [188]), and to the boundaries of [162].  The examiner notes that the Drawings should be clearly labeled to distinguish the structural elements recited in the claims and supported clearly in the Specification.
With regards to the applicant’s response to the Drawing Objections (8) pertaining to the limitation of Claim 33, the examiner notes that Claim 33 requires the angled leg that extends generally colinearly with the second conductor, first support leg, and second support leg.  However, the Drawings do not show an angled leg extending generally colinearly with each of the second conductor, first support leg, and second support leg.  Furthermore, it is unclear as to which portions in the Drawings are intended to refer to the angled leg of Claim 33 and which portions in the Drawings are intended to refer to the angled leg portion with first and second portions of Claim 19 lines 11-14.  The examiner notes that the applicant has identified the switch member to include four legs [162,170,186,188], and notes that these legs should be clearly identified in the claim language to support their structural association with the switch member as shown in the Drawings.
With regards to the applicant’s response to the Drawing Objections (9) pertaining to the limitation of Claim 34, the examiner notes that Claim 34 requires the second conductor, angled leg, first support leg, and second support leg to be unilaterally formed from a single sheet of conductive material.  However, the Drawings do not clearly show which portions in the Drawings are intended to refer to the angled leg of Claims 33 and 34 and which portions in the Drawings are intended to refer to the angled leg portion with first and second portions of Claim 19 lines 11-14.  The examiner notes that the applicant has identified the switch member to include four legs [162,170,186,188], and notes that these legs should be clearly identified in the claim language to support their structural association with the switch member as shown in the Drawings.
With regards to the applicant’s response to the Drawing Objections (10) pertaining to the limitation of Claim 37 lines 2-3, the examiner notes that Claim 37 requires the angled leg that extends generally colinearly with the second conductor, first support leg, and second support leg.  However, the Drawings do not show an angled leg extending generally colinearly with each of the second conductor, first support leg, and second support leg.  Furthermore, it is unclear as to which portions in the Drawings are intended to refer to the angled leg of Claim 33 and which portions in the Drawings are intended to refer to the angled leg portion with first and second portions of Claim 19 lines 11-14.  The examiner notes that the applicant has identified the switch member to include four legs [162,170,186,188], and notes that these legs should be clearly identified in the claim language to support their structural association with the switch member as shown in the Drawings.
With regards to the applicant’s response to the 112(b) rejections (4) pertaining to the limitation of Claim 25, the examiner notes that the claim includes the phrasing “the angled leg”, which does not have antecedent basis in the claim language even with dependency from Claim 24.  Please see above for further discussion.

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Galli et al. (US 2006/0176685), which discloses at least a flashlight having a power source with terminals, a switch member having a deformable portion for contacting a terminal of the power source upon activation, KIllion (US 2013/0215608), which discloses at least a flashlight having a power source with terminals and a switch member providing a contact and non-contact position, Sharrah et al. (US 2009/0152081), which discloses at least a flashlight having a power source with terminals, a switch member having a deformable portion for contacting a terminal of the power source upon activation, a retained portion, and support legs, and Maglica (US 2016/0153646), which discloses at least a flashlight having a power source with terminals, a switch member having a deformable portion for contacting a terminal of the power source upon activation, a retained portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875